Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, it is unclear what is being claimed by “each short-range tractor further comprises a lifting mechanism configured to move the short-range tractor load bearing structure vertically, whereby when a container supported by the short-range tractor load bearing structure is moved up, the container comes into contact with and attaches to the trailer load bearing structure and when the short-range tractor load bearing structure is moved up, the container is released from of the trailer load bearing structure to be fully supported by the short-range tractor load bearing structure”.  The claim will be interpreted as best as possible for the purpose of examination.
Claims 6-7 and 12-13 recite the limitation "the short-range tractor load bearing structure(s)".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lessels (US Pub App 2020/0174494).

Regarding claim 1, Lessels discloses fleet for delivering packages comprising: 
a first number of containers (Fig.3), each container comprising: 
at least one compartment (108’) for receiving packages (108) at a main distribution center (Para.61, Fig.3, Fig.1D); 
a first attachment member on an outer surface (connected at wheel 1 of base, Fig.1D, Fig.3, Para.96); and 
a second attachment member on an outer surface (connected at wheel 2 of base, Fig.1D, Fig.3, Para.96); 
a second number of long-range transports (102), each long-range transport configured to carry multiple containers from the main distribution center to an intermediate distribution center (Fig.6), each long-range transport comprising multiple first attachment receivers (Fig.1D), whereby the multiple containers are attached to the long-range transports during transport from the main distribution center to the intermediate distribution center (Fig.4); and 
a third number of short-range tractors (104a,b/304), each short-range tractor configured to carry at least one container (108/ 344a,b,c,d, Fig.3) from the intermediate distribution center to delivery destinations for the packages in the container, each tractor comprising at least one second attachment receiver (Fig.3) (Para.62), whereby the at least one container is attached to the short-range tractor during transport from the intermediate distribution center to the delivery destinations and back to the intermediate distribution center (Fig.6); 
wherein the third number is at least twice as large as the second number (Fig.4) and wherein the first number is at least twice as large as the third number (Fig.3).

Regarding claim 2, Lessels further discloses the long-range transports comprise a trailer pulled by a long-range tractor (Para.66).

Claims 18-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crawford Jr et al (US Pub App 2021/0395011).

Regarding claim 18, Crawford Jr discloses a shipping container comprising: 
a top mounting member (760) configured to mount the shipping container to hang from a structure or a first transport (Fig.35); and 
a bottom mounting member (400) configured to mount the shipping container on and be secured to a second transport (Figs.3-4, 8).

Regarding claim 19, Crawford Jr further discloses the top mounting member is a groove captured by a rail on the first transport (Fig.35).

Regarding claim 20, Crawford Jr further discloses the bottom mounting member is a groove captured by a rail on the second transport (Figs.3,20).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7, 9-11 rejected under 35 U.S.C. 103 as being unpatentable over Lessels (US Pub App 2020/0174494) in view of Kalouche (US Pub App 2021/0387808).

Regarding claim 3, Lessels does not further specifically disclose the first attachment member is located on a top surface of the containers, whereby multiple containers hang from a trailer load bearing structure when attached.
Kalouche teaches an automated delivery vehicle wherein containers hang from a first attachment member is located on a top surface (Fig.2A).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Lessels in view of Kalouche to have an attachment member located on the top of containers in order to hang in order to more easily rearrange the containers at delivery.

Regarding claim 4, Lessels, as modified above, further discloses the second attachment member is located on a bottom surface of the containers, whereby the containers rest on top of a tractor load bearing structure when attached (Fig.4).

Regarding claim 5, Lessels, as modified above, further teaches the trailer further comprises a lifting mechanism configured to move the trailer load bearing structure vertically, whereby when a container supported by the trailer load bearing structure is moved down, the container comes into contact with and rests on top of the tractor load bearing structure and when the trailer load bearing structure is moved up, the container is lifted off of the tractor load bearing structure to be fully supported by the trailer load bearing structure (Kalouche, 52, Para.36).

Regarding claim 6, Lessels, as modified above, further discloses each short-range tractor further comprises a lifting mechanism configured to move the short-range tractor load bearing structure vertically, whereby when a container supported by the short-range tractor load bearing structure is moved up, the container comes into contact with and attaches to the trailer load bearing structure and when the short-range tractor load bearing structure is moved up, the container is released from of the trailer load bearing structure to be fully supported by the short-range tractor load bearing structure (see 112 rejections above).  It is unclear what is being claimed as the claim appears to claim two different outcomes for when “the short-range tractor load bearing structure is moved up”.  The claim is further made unclear since “the short-range tractor load bearing structure” has not been properly introduced.  Lessels discloses a lifting mechanism configured to move the short-range tractor vertically (crane 450, Fig.4, Para.97) and thus the claim is anticipated.

Regarding claim 7, Lessels, as modified above, further discloses the short-range tractor load bearing structure (see 112 rejection above) is a horizontal, longitudinal rail, extending rearwardly from a cab.  The claim is made unclear since “the short-range tractor load bearing structure” has not been properly introduced.  Lessels discloses a horizontal, longitudinal surface along which base wheels of 104a,b contact, extending rearwardly from a cab (Fig.4) and thus the claim is anticipated.

Regarding claim 9, Lessels, as modified above, further teaches each trailer load bearing structure is a transverse rail extending from a longitudinal frame member of the trailer (Kalouche, Fig.2A).

Regarding claim 10, Lessels, as modified above, further teaches the top surface of the containers includes a channel, which channel captures a transverse rail to attach a container to a trailer (Kalouche, Fig.2A).

Regarding claim 11, Lessels, as modified above, suggests by the taught combination each trailer comprises at least four transverse rails to thereby attach at least four containers (Lessels, Fig.3; Kalouche, Fig.2A).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Lessels (US Pub App 2020/0174494) in view of Kalouche (US Pub App 2021/0387808), as applied above, and further in view of Eidsmore (US  Pub App 2021/0053780).

Regarding claim 8, Lessels, as modified above, does not further specifically disclose the bottom surface of the containers includes a channel into which the rail is inserted to attach a container to a short-range tractor.
Eidsmore teaches a truck loading system with a channel into which a rail is inserted to attach a container (Fig.17).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Lessels to use the attachment apparatus as taught by Eidsmore, so as to achieve a reliable attachment using an old and well known attachment apparatus known to be used in a similar environment.  Specifically, the attachment apparatus of Eidsmore would be used to achieve an attachment using a high degree of accuracy in alignment.  Furthermore, the choice to use the attachment apparatus taught by Eidsmore amounts to no more than the obvious simple substitution of one known type of attachment apparatus for another known type of attachment apparatus, in a manner that yields predictable results.

Allowable Subject Matter
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 12 and subsequent dependent claims.  The prior art of record does not disclose or render obvious the trailer further comprises a lifting mechanism for each of the at least four transverse rails, with each lifting mechanism configured to move one transverse rail vertically, whereby when a container supported by the transverse rail is moved down, the container comes into contact with and rests on top of the short-range tractor load bearing structure and when the transverse rail is moved up, the container is lifted off of the short-range tractor load bearing structure to be fully supported by the trailer load bearing structure.
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 13 and subsequent dependent claims.  The prior art of record does not disclose or render obvious the trailer further comprises a lifting mechanism for all of the at least four transverse rails, with the lifting mechanism configured to move all of the transverse rail vertically, whereby when containers supported by the transverse rail are moved down, the containers comes into contact with and rests on top of the short-range tractor load bearing structures and when the transverse rails are moved up, the containers are lifted off of the short-range tractor load bearing structures to be fully supported by the transverse rails.
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 14 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a long-range transport comprising at least four hanging mounts, at least four containers each comprising an overhead mount and a bottom mount and each short-range transport carrying packages, each of the overhead mounts configured to mate with one of the hanging mounts, at least four short-range tractors, each comprising a top mount and each short- range tractor being self-propelled, the top mount configured to mate with the bottom mount and wherein the short-range tractor mates with the bottom mount, the overhead mount disconnects from the hanging mount, the short-range tractor travels and delivers at least a portion of the packages, the short-range tractor returns to the long-range transport, situating the container such that the overhead mount mates with the hanging mount, the bottom mount and top mount disconnecting, leaving the container mounted to the long- range transport.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cooper, Kniess, O’Donnell, O’Malley, Commer, Chang, Ben Arye and Van Schaack further disclose elements of a fleet for delivering packages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652